Title: From John Adams to Charles Prentiss, 3 December 1800
From: Adams, John
To: Prentiss, Charles



Sir
Washington December 3. 1800

I recd in due time your favour of the 20th of November and thank you for the Pamphlet inclosed.——It is a subject of too much delicacy for me to Say much upon at present. The Letter to which it is an Answer can never be fully Answered but by one Person, and his hands are tied. The Facts necessary to place the whole in a true light are known only to Sir your / Obliged and obedient servant

John Adams